Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of applicant’s amendments and arguments, all rejections of the Office Action mailed on 7 May 2021 are overcome and therefore withdrawn.
Claim 1 is allowable, and Claims 8-10 are eligible for rejoinder. Accordingly, the restriction requirement of the Office Action mailed on 14 July 2020 is withdrawn, and withdrawn Claims 8-10 are rejoined.
Regarding Claims 1, 3-5, and 7-10, the reviewed prior art does not teach or suggest the subject matter of these claimed articles and methods. Particularly, the reviewed prior art does not teach or suggest articles having claimed substrate and chequered cladding layer in the claimed context and does not teach or suggest method of making such article. For example, Yoshimura USPN 4,784,922 fails to teach or suggest these features for the reasons argued by applicant, including applicant’s arguments about the 
Claims 1, 3-5, and 7-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
4 August 2021